Title: Joseph C. Cabell to Thomas Jefferson, 18 January 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond. 4 p. m. 18th Jan: 1819
          
          Grateful, truly grateful, is it to my heart, to be able to announce to you; the result of this day’s proceedings in the House of Delegates. In Committee of the whole, the question was taken, after an elaborate discussion, on the question motion to strike the Central College from the Bill. The vote was as follows;—for striking out 69—against it 114—majority agt striking out 45. This is a decisive victory. Immediately after this decision, Mr Baldwin of Augusta, rose & made a most eloquent appeal to the Western Delegation, calling on them, to dismiss local feelings, & to unite with the majority, in the support of the measure. The Bill passed to a 3d reading nem: con. Having left the House before the critical vote on the site, to avoid the shock of feeling, which I should have been compelled to sustain, I did not hear Mr Baldwin. But I am told the scene was truly affecting. A great part of the House was in tears: & on the rising of the House the eastern members hovered around Mr Baldwin: some shook him by the hand: others sollicited an introduction. Such magnanimity in a defeated adversary excited universal applause. The discussion must have produced a gre considerable effect. This morning Mr Hunter of Essex—an intelligent member, produced a great ef expressed great fears. The mode of drawing the lines was called in question—as favoring Lexingto the Central College. I had prepared East & West & N & South lines, which threw the point of intersection somewhere near the S. end of Fluvanna. One of the Rockbridge Delegates proposed suggested another method of settling the pretensions of the  two Lexington & Charlottesville rival sites, with a view to discredit the mode pursued by yourself. His idea was this—draw a line from one of the places to the other—bisect this line by another line runing across the state. And the place which should be found on the side of the line, where the greatest mass of population should fall, would be nearest the center of population. This idea was suggested ye on saturday: & I did not hear of it till last night. I rose early this morning & with the assistance of Mr Hoomes of K. & Queen, my room mate, applied this rule: & found to the east of the Line 137,000 white inhabitants more than to the west. These tables were used in the debate. One of the Rockbridge delegates objected to the statement about the center of  population lately published in the Enquirer: that the free negros & mulattos were included: but the fact was admitted, & the coloured people deducted & the center still fell east of Charlottesville. I imagine you fell into the error of including the coloured population, by deducting the slaves from the Totals in the Census of 1810.—At a future day, I will give you further particulars, & inform you of the names of the gentlemen who have contributed to the happy results of this day.—I have just received Chancellor Carr’s letter. The Hint was unnecessary: we shall take care of the bill in the Senate. I do not write to him, because I suppose he has left you. I awoke two nights ago, about 3 o’clock with an alarming spitting of blood, which continued till 10’ o’clock. It was probably brought on by exposure to bad  to bad weather & loss of sleep. I have been twice bled, & have taken medicine: & feel myself on the recovery.—I feel happy in the idea that this note will give you great pleasure.
          
            faithfully yours
            Joseph C. Cabell
          
        